Citation Nr: 1544722	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  13-02 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo



INTRODUCTION

The Veteran served on active duty from March 1987 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

In January 2015 the Board remanded this case for further development and it has now been returned to the Board.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In October 2015, prior to the issuance of a decision by the Board, a statement was received from the Veteran's representative in which the Veteran's desire to withdraw his appeal was set forth.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204(b), (c) (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdraw in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204.

In October 2015, the Veteran, through his representative, submitted a statement expressing a desire to withdraw his pending appeal for entitlement to service connection for PTSD.  See October 2015 Correspondence.  Hence, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim and it is dismissed.


ORDER

The appeal of entitlement to service connection for PTSD is dismissed.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


